Blodgett, J.
This is a bill in equity seeking an injunction and accounting for the alleged infringement of patent- No. 812,158, granted February 10, 1885, to Samuel B. Peeney, assignor of one-half to Jones Patrick, for an “improvement in mains for water distribution.” The invention is described in the specifications as relating to—
“Improved arrangement of pipes and valves to be used in freeing suction mains and strainers of obstructions, such as sand, silt, and gravel in the said suction maihs, and leaves, weeds, and other like suspended matter, and ground or anchor ice on the said strainers. Heretofore there has been no adequate apparatus for flushing the suction mains and strainers located in the bed of a lake or pond without stopping the pumps, and it therefore often becomes necessary to stop the water supply of towns and villages which draw their supply from lakes and ponds, when it is pumped directly into the supply mains, and where occasional high winds in winter cause a stoppage, or greatly diminish the regular supply, by reason of a collection of ground or anchor ice upon the strainer, and at ether seasons of the year by reason of the collection of leaves, weeds, and other like obstructions upon said strainers. The object of my invention is to provide means of reversing the current of water in the suction mains for the purpose of forcing out the obstructions without stopping .the puinping machinery, and without materially interfering with the distribution of the water in the town or village. ”
The inventor then proceeds to describé his device by showing a series of what he calls by-pass pipes and valves, by means of which the force of the pump can be used to drive a column of water outwardly through the suction pipes, thereby expelling obstructions which may have gathered in the pipes, or upon the strainers. The patent contains but one claim, which is:
“In a system of water distribution, the crib, pump, and suction and delivery pipes, combined, substantially as set forth, with an independent flushing pipe, connecting- the suction and delivery pipes and valves located in said in*587dependent, flushing and suction pipes, whereby the current normally drawn through the crib may ho reversed, and the crib and suction pipes cleared of obstructions, as specified.”
The main defense interposed is—First, that of two years’ prior use before the patent was applied for; and, second, want of novelty. The public use insisted upon is substantially this: That Feeney was the engineer in charge of the water-works at the city of Evanston, in the state of Illinois, and while so in charge he devised and put in operation the apparatus now covered by his patent; and it is claimed that this flushing apparatus was pul in by Feeney at the Evanston water-works as early as 1881. There is some contradiction in the testimony upon this question, but it mainly, I think, grows out of the cross-examination of Feeney himself, where he became confused as to the time when lie made his model or small illustrative apparatus, and the time when the actual working apparatus was put in. I have no doubt from the proof that as early as 1881 Feeney had made a drawing, and substantially made a small model—not a working apparatus—of his device; hut the preponderance of the testimony, to my mind, clearly establishes the fact that the working apparatus was not put into the Evanston works until about the first of May, 1.884, so that there was no public use until after that, time, and, as the patent was applied for February 28, 1885, there had nof then been two years’ public use of the device. That Feonev had his device substantially idealized, and, to a certain extent, illustrated, by his model, may bo true; and that his testimony is somewhat confusing as to the time when he put it in operation is also apparent; but the other evidence from the contractor who put in these extra pipes, and from other sources, satisfies me that really there was hut a very short use of this device prior to the time when the patent was applied for. The prior use set up at the water-works in Hyde Park and the town of Lake, also, was not a use of this apparatus, as I understand the testimony, but was an arrangement for flushing the inlet pipes by allowing the water to flow hack to the lake by the force of its own gravity.
The proof shows several instances where water-pipes have been flushed for the purpose of clearing them from obstructions by reversing the current by the gravity of tin; water; in other words, to allow the water to tlow out backward to the source of supply, instead of driving it by the force of the pumps. In this case, however, the claim covers the combination of pumps with the other elements as an essential part of the device, and it is clear that works where gravity only has been relied upon as the means for securing the flushing force of the return water or outflow of the water, are not covered or claimed by this patent.
As the proof shows that the defendant’s works use the device covered by the complainants’ patent, where the force pump is applied to expel the water through the suction-pipes so as to clear them of obstructions, there is a manifest, infringement of the claim of this patent; and as the only proof tending to defeat the patent is that of this two years’ use, which I do not consider established,' I must hold that the defendant infringes, and the complainants are entitled to an accounting.